ELLISON, P. J.,
(concuring) — I concur in the foregoing opinion for the reason that the petition is based upon plaintiffs alleged right to be subrogated to the city. But I think if one, by mistake, pays the debt of another and that other acquiesces by accepting the discharge of his indebtness, he is liable to the party who pays his debt. While the payment of taxes on land is not the payment of a debt, in the strict sense,' it amounts to the same thing; if the party for whom the payment is made accepts and adopts, without protest, the discharge of his land from the lein for such tax.